 In the Matter of CHRYSLER CORPORATION,EMPLOYERandINTERNA-TIONAL UNION,UNITED AUTOMOBILE,AIRCRAFT & AGRICULTURALIMPLEMENT WORKERS OF AMERICA(UAW-CIO),PETITIONERCase No. 'I'-R-,0413.-DecidedApril 8,1947,Rathbone,Perry, KelleyciDr ye,byMr. Donald L.Hastings,of NewYorkCity, for the Employer.Maurice Sugar and Ernest Goodman,byMessrs.Ernest GoodmanandJoseph Rubin,of Detroit, Mich., for the Petitioner.Mr. HerbertC. Kane,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at Detroit,Michigan, on October 22, 1946, before Woodrow J. Sandler, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACT1.TILE 13USINESS OF TILE EMPLOYERChrysler Corporation, a Delaware corporation having its executiveoffices in Detroit, Michigan, is engaged in the manufacture of automo-biles and trucks in plants located in various parts of the United States.Among these plants is one located at 8505 West Warren Avenue, Dear-born, Michigan, the only plant involved in this proceeding.The Em-ployer annually manufactures and sells products having a value inexcess of $625,000,000. It annually uses in its operations raw mate-rials having a value exceeding $250,000,000.A substantial portion ofthe raw materials and the finished products is transported across Statelines.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.73 N L R B., No. 37217 218DECISIONS OF NATIONAL LABOR RELATIONS BOARDII. THE ORGANIZATION INVOLVEDThe Petitioner is a labor organization affiliated with the Congressof Industrial Organizations, claiming to, represent employees of theEmployer.III.THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.TI-1E APPROPRIATE UNITThe Petitioner seeks a unit of all production, maintenance and pow-erhouse employees at the Warren Avenue plant. The Employer con-tends that (1) no unit is appropriate at this time due to the limitedscope of the operations at the plant, and (2) if the Board should finda unit appropriate, it should be confined to the powerhouse employees.On May 14, 1946, the Employer purchased the Warren Avenue plantfrom Graham-Paige Motors Corporation subject to a lease of theUnited States Government, and assumed certain service contractswhich Graham-Paige had with the Government. The plant is pres-ently used by the Government, particularly by War Assets Adminis-tration, for the storing of Government properties.Approximately370,000 square feet of the more than 1,000,000 square feet in the planthas been released by the Government to the Employer. The Employeris presently using this space for storage purposes in connection with theoperations of its nearby DeSoto plant.The Employer has approximately 100 employees in the WarrenAvenue plant.About 85 of them are material handlers, checkers, andgas truck drivers; the remaining 15 are powerhouse and maintenanceemployees.The material handlers, checkers, and gas truck drivers areengaged in'handling material stored by the DeSoto Division; they arecarried on the DeSoto pay roll, supervised by officials of the DeSotoDivision, and represented for collective bargaining purposes by thelabor organization which represents the production and maintenanceemployees at the DeSoto plant.'The powerhouse and maintenanceemployees operate the powerhouse and perform the usual maintenancework.They are supervised by the staff engineer of .the Employer;they are not on the DeSoto pay roll and they are at present unrepre-sented by any labor organization.1Local 227 of the Petitioner is the bargaining representative. CHRYSLER CORPORATION219The Employer objects to the establishment of any unit at this timebecause of the possibility that operations at the plant may expand inthe future.The Employer revealed no plans for such expansion. TheGovernment's lease runs to December 31, 1947, and from year to yearthereafter until 1955. It may be terminated at the option of the Gov-ernment only, on 1 year's notice.No such notice has been served bythe Government. The possibility of expanding operations in the im-mediate future, therefore, appears remote at this time.Under thesecircumstances, we shall make a unit finding and direct an immediateelection.We shall limit the unit to the categories of employees pres-ently employed, that is, powerhouse and maintenance employees.Weshall exclude material handlers, checkers, and gas truck drivers inas-much as they are presently included in the DeSoto Division unit.Accordingly, we find that all powerhouse and maintenance em-ployees at the Employer's Warren Avenue plant, excluding materialhandlers, checkers, gas truck drivers, and all supervisory employeeswith authority to hire, promote, discharge, discipline, or otherwiseeffect changes in the status of employees, or effectively recommendsuch action, constitute a unit appropriate for the purposes of collec-tive bargaining within the meaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with the Chrysler Corporation, Detroit,Michigan, an election by secret ballot shall be conducted as early aspossible, but not later than thirty (30) days from the date of this Di-rection, under the direction and supervision of the Regional Directorfor the Seventh Region, acting in this matter as agent for -the Na-tional Labor Relations Board, and subject to Sections 203.55 and203.56. of National Labor Relations Board Rules and Regulations-Series 4, among the employees in the unit found appropriate in Sec-tion IV, above, who were employed during the pay-roll period imme-diately preceding the date of this Direction, including employees whodid not work during said pay-roll period because they were ill or onvacation or temporarily laid off, and including employees in the armedforces of the United States who present themselves in person at thepolls, but excluding those employees who have since quit or been dis-charged for cause and have not been rehired or reinstated prior to thedate of the election, to determine whether or not they desire to be rep-resennted by International Union, United Automobile, Aircraft & Agri-cultural Implement Workers of America (UAW-CIO) 5 for the pur-poses of collective bargaining.CHAIRMAN HERZOG took no part in the consideration of the above De-cision and Direction of Election.